935 F.2d 280
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George A. McCULLUM, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 90-3496.
United States Court of Appeals, Federal Circuit.
May 8, 1991.

Before NIES, Chief Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
Petitioner George A. McCullum appeals from the June 28, 1990, decision of the Merit Systems Protection Board, Docket No. ATO 7529010380, affirming the action of the Department of the Air Force removing him from his position as Sheet Metal Worker, Warner Robins Air Force Base, Georgia.  The administrative judge meticulously considered every fact and issue raised by the petitioner, and rendered a thorough and comprehensive opinion in deciding the case.  We affirm on the basis of that opinion.